                                                                 JS-6

                               UNITED STATES DISTRICT COURT

                              CENTRAL DISTRICT OF CALIFORNIA


 SOCKEYE LICENSING TX LLC,                         Case No. 8:18-cv-02148-AG-JDE

                Plaintiffs,                        ORDER GRANTING DISMISSAL BASED
                                                   ON PARTIES’ STIPULATION
        v.
                                                   Complaint served: December. 13, 2013
 VIZIO, INC.,


                Defendant.




       The parties having stipulated to a dismissal of this entire action with each party to bear its own

costs, and good cause appearing, this action is dismissed with prejudice.

       IT IS SO ORDERED.



DATED: January 31, 2019


                                                     The Honorable Andrew J. Guilford
                                                     United States District Court Judge


                                                    1
